128 U.S. 394 (1888)
PACIFIC POSTAL TELEGRAPH CABLE COMPANY
v.
O'CONNOR.
No. 1282.
Supreme Court of United States.
Submitted November 12, 1888.
Decided November 19, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Mr. D.M. Delmas for the motion.
Mr. Andrew Wesley Kent opposing.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
This was an action to recover damages for personal injuries, which resulted, August 29th, 1888, in a verdict for $5500. Upon the return of the verdict the court directed, as minuted by the clerk, judgment to be entered thereon. On the 30th day of August the plaintiff below, by his counsel, asked leave in open court to remit the sum of $500, which was granted, and judgment rendered for $5000 and costs, "and now so appears of record."
Subsequently the defendant below moved to set aside the allowance of the remittitur and to correct the judgment, which motion was denied by the court, and defendant excepted, *395 and by bill of exceptions brought the court's direction to the clerk of August 29th into the record, and the fact that the judgment of August 30th was rendered in the absence of defendant and his counsel.
A writ of error having been subsequently prosecuted to reverse the judgment, defendant in error moves to dismiss it for want of jurisdiction.
We cannot hold upon this record the action of the Circuit Court to have been in abuse of its discretion, and as the judgment as it stands is for $5000 only, the motion to dismiss must be granted. Ala. Gold Life Ins. Co. v. Nichols, 109 U.S. 232; First Nat. Bank of Omaha v. Redick, 110 U.S. 224; Thompson v. Butler, 95 U.S. 694.
Writ of error dismissed.